Citation Nr: 0834153	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-12 281	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from May and June 2002 rating actions that denied service 
connection for PTSD.

By decision of June 2004, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By decision of April 2007, the Board denied service 
connection for PTSD.  The appellant appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
March 2008 Order, the Court vacated the Board's April 2007 
decision and remanded the matter to the Board for compliance 
with instructions contained in a March 2008 Joint Motion for 
an Order Vacating and Remanding the Board Decision of the 
appellant and the VA Secretary.

In a statement which was received in July 2006, the veteran 
claimed service connection for a right-sided facial scar, and 
a compensable rating for allergic rhinitis.  Those issues 
have not been adjudicated by the RO and are not properly 
before the Board for appellate consideration at this time, 
and are thus referred to the RO for appropriate action.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In his March 2003 Substantive Appeal, the veteran requested a 
Board hearing before a Veterans Law Judge at the RO (Travel 
Board hearing), as well as a RO hearing before a decision 
review officer.  By letter of May 2003, the RO notified the 
veteran of a RO hearing that had been scheduled for him 
before a decision review officer in July 2003.  In a written 
statement which was received prior to the hearing in July 
2003, the veteran cancelled his hearing request.

However, the veteran has not been scheduled for a Travel 
Board hearing, and in September 2008 his attorney noted that 
he had not been afforded such requested hearing. 

To ensure full compliance with due process requirements, this 
matter is hereby REMANDED to the RO via the AMC for the 
following action:

The RO should schedule a Travel Board 
hearing for the veteran and any 
witnesses.  Notice to report for the 
hearing should be sent to the veteran, 
with a copy to his attorney.  Any failure 
of the veteran to report for the hearing 
should be clearly documented for the 
record.  Thereafter, the claims folder 
should be transferred back to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

